Citation Nr: 1126250	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, on a direct basis and as secondary to the service-connected degenerative joint disease of the right knee.

2.  Entitlement to service connection for a left hip disorder, on a direct basis and as secondary to the service-connected degenerative joint disease of the right knee.

3.  Entitlement to service connection for a right hip disorder, on a direct basis and as secondary to the service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied service connection for a low back disorder and bilateral hip disorders, on both direct bases and as secondary to the service-connected degenerative joint disease of the right knee.


FINDINGS OF FACT

1.  A low back disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service or to his service-connected right knee disability.

2.  A left hip disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service or to his service-connected right knee disability.

3.  A right hip disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service or to his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected degenerative joint disease of the right knee.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010); 38 C.F.R. § 3.310 (2006).

2.  A left hip disorder was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected degenerative joint disease of the right knee.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010); 38 C.F.R. § 3.310 (2006).

3.  A right hip disorder was not incurred or aggravated in service and is not proximately due to, or the result of, the service-connected degenerative joint disease of the right knee.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in January 2006 complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Board acknowledges that the Veteran was not notified of the manner in which disability ratings and effective dates are assigned.  However, because the Board has concluded that the preponderance of the evidence is against the claims for service connection on appeal, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, Social Security Administration (SSA) records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues on appeal were obtained in November 2006 and January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Certain chronic diseases, including arthritis, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

As for the Veteran's contention that the claimed disabilities are secondary to his service-connected right knee disability, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

	A.  Low Back Disorder

The Veteran's STRs show not treatment for, or diagnosis of, a low back disorder.  Indeed, the Veteran has not contended seeking any treatment for his low back in service or that he was diagnosed with a low back disorder in service.  Rather, he contends that he has a low back disorder that is related to his service-connected right knee disability.  The Veteran has reported having developed back problems by the late 1970s.  See March 2006 statement.  Additionally, the Veteran reported that a fall in 1991 aggravated his back problems.  See August 2009 statement.

According to post-service medical records, the Veteran sustained a low back injury in February 1991 after he fell off of a tractor at work.  Following treatment for his injury, there are no more complaints of low back problems until October 2002 when the Veteran was diagnosed with an acute lumbosacral strain.  Records dated after October 2002 continued to show back complaints.  None of the  records reflecting back treatment include an opinion regarding the etiology of any low back disorder.  

The Veteran was afforded a VA examination in November 2006.  He reported the sudden onset of sharp pain in the low back after getting down from a tractor in 1981.  [As discussed above, the tractor incident happened in 1991, not 1981.  The Board therefore finds the date of 1981 in the examiner's report to be a typographical error.]  The Veteran reported that his right knee twisted and put strain on his back.  He now had severe low back pain daily.  Following an exhaustive examination, the Veteran was diagnosed with osteoarthritis of the lumbar spine.  The examiner opined that the issue of whether the Veteran's lumbar spine osteoarthritis was due to his service-connected right knee disability could not be resolved without resorting to mere speculation.  The examiner explained that the low back began hurting in 1991 after getting down from the tractor; there was an injury to the low back in 1991.  The Veteran reported that he injured his low back getting off of the tractor because his right knee locked; he denied a fall.  There was no gait disturbance or abnormal weight bearing during examination.  His X-rays showed mild osteoarthritis and mild narrowing L5/S1.  The Veteran worked in farming and dock/warehouse work after discharge with frequent heavy lifting.

A statement dated in January 2007 from a co-worker shows that the Veteran reported that the fall off of the tractor occurred when his right knee locked up when he attempted to stand up and turned.  The co-worker reportedly witnessed the incident.  A lay statement from the Veteran's ex-wife also dated in February 2007 reveals that the Veteran had been seen by physicians for low back pain since 1986, and that the Veteran might have even been treated for back problems before then.  She indicated that no records were available from the Veteran's treatment in 1986 since the physician was deceased and the records were destroyed seven years after his death.  

The Veteran was afforded a second VA examination in January 2008.  He denied having a specific injury to his low back, and reported having progressive pain from the right knee injury and subsequent falls.  Following an exhaustive examination, the Veteran was diagnosed with a lumbosacral strain.  The examiner opined that the issue of whether the Veteran's low back pain was due to his service-connected right knee disability could not be resolved without resorting to mere speculation.  The examiner explained that the Veteran's X-rays revealed only very mild degenerative joint disease; at age 60, that would be expected.  His spine X-rays revealed age-related changes.  The examiner did not see much objective evidence in the knee to cause damage in the lumbosacral spine.

A statement from the Veteran's private physician, B.W., M.D. dated in February 2008 indicates that he had treated the Veteran for consistent problems with low back pain dating back to 1991.  He noted that, when he first treated the Veteran in February 1991 following the fall off of the tractor, the Veteran reported that he turned to exit the tractor when his right knee locked up causing him to fall off.  However, no opinion regarding the etiology of the Veteran's low back pain was provided.

Based on a review of the evidence, the Board finds that service connection for a low back disorder is not warranted.  The Veteran's STRs fail to show any in-service incurrence or aggravation of an injury or disease to his lumbar spine.  Therefore, the Board finds that the evidence does not support a finding of an injury or disease to his lumbar spine actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported that he incurred any injury or disease to his lumbar spine in service or has experienced low back problems since active duty.  Rather, the Veteran has only indicated that he has a low back disorder as secondary to his service-connected right knee disability.

Moreover, as regards service connection on a direct basis to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  No medical professional has provided any opinion that the Veteran has a low back disorder that is related to his military service.  

In the absence of any findings of low back problems in service, and because the Veteran has not actually contended that his low back problems had an onset in service or has experienced low back problems since active duty, the Board finds that the onset of any post-service low back disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing low back complaints until the late 1970s at the earliest (as per the Veteran's report), a decade after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of low back complaints, symptoms, or findings for a decade between the period of active service and his first reported complaint is itself evidence which tends to show that any low back disorder did not have its onset in service or for many years thereafter.  

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a low back disorder associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's lumbar spine or of continuity of pertinent symptomatology since active duty, or competent evidence of an association between a low back disorder and his active duty, service connection for a low back disorder is not warranted.  

Moreover, there is no indication that arthritis was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Turning to the issue of service connection on a secondary basis, the Board notes that no medical professional has provided an opinion indicating that the Veteran has a low back disorder that is in any way secondary to his service-connected right knee disability.  The Board acknowledges that the two VA examiners were unable to provide opinions a connection between the Veteran's low back disorders and his service-connected right knee disability without resorting to mere speculation.  However, both examiners provided thorough and well-reasoned rationales for why such opinions could not be made.  In this regard, the Board acknowledges the representative's argument that a new examination is necessary because the examiners' were unable to reach opinions regarding a connection between a low back disorder and the service-connected right knee disability.  However, both examiners explained why opinions could not be reached without speculation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Here, each examiner supported their conclusion with an analysis.  Therefore, the Board finds that the opinions are adequate and that a remand for a new examination is not necessary. 

Further, the Board acknowledges that Dr. B.W. reported treating the Veteran's back since the February 1991 fall; however, this physician did not relate any low back disorder to the Veteran's service-connected right knee disability.  In other words, he did not opine that the Veteran's currently diagnosed low back disorders of osteoarthritis and lumbosacral strain are proximately due to, or the result of, the service-connected degenerative joint disease of the right knee.  With regards to the February 1991 injury, even if the Board were to assume that the fall off of the tractor was due to problems with his right knee, no medical professional has provided any opinion indicating that the Veteran's currently diagnosed low back disorders are the result of a back injury incurred in a February 1991 fall, or that such injury aggravated any preexisting back problem.
In sum, there is no medical evidence of record that suggests that the Veteran has a low back disorder that is in any way proximately due to, or the result of, or was aggravated by, his service-connected right knee disability.

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding the etiology of his low back disorder.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder on a direct and secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a low back disorder, on a direct basis and as secondary to the service-connected right knee disability, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

	B.  Bilateral Hip Disorders

The Veteran's STRs show no treatment for, or diagnosis of, any bilateral hip disorder.  Indeed, the Veteran has not contended seeking any treatment for his bilateral hips in service or that he was diagnosed with a bilateral hip disorder in service.  Rather, the Veteran contends that he has a bilateral hip disorder that is related to his service-connected right knee disability.  Specifically, the Veteran maintains that he has a bilateral hip disorder due to an altered gain as a result of right knee pain.  See February 2008 substantive appeal.

According to post-service medical records, the Veteran has not sought any treatment for his bilateral hips.  

The Veteran was afforded a VA examination in November 2006.  He reported a gradual onset of sharp pain and swelling in the left hip with walking in the 1970s.  He indicated that he sought chiropractic treatment in the 1980s.  He denied pain in his right hip.  Following an exhaustive examination, the Veteran was diagnosed with left hip arthralgia, normal joint.  The examiner opined that the Veteran's left hip arthralgia was not caused by or a result of the service-connected right knee disability.  The examiner's rationale was that the Veteran had normal radiology at that examination.  He had a normal lift hip and gait upon physical examination.  The Veteran worked in farming and dock/warehouse work after discharge with frequent heavy lifting and strenuous labor.  There was no current treatment for hip pain.  

The Veteran was afforded a second VA examination in January 2008.  He reported having fallen many times.  Following an exhaustive examination, the Veteran was diagnosed with a bilateral hip strain.  The examiner opined that the issue of whether the Veteran's bilateral hip strain was due to his service-connected right knee disability could not be resolved without resorting to mere speculation.  The examiner explained that the Veteran's X-rays revealed only very mild degenerative joint disease; at age 60, that would be expected.  The examiner did not see much objective evidence in the knee to cause damage in the hips.

Based on a review of the evidence, the Board finds that service connection for a bilateral hip disorder is not warranted.  The Veteran's STRs fail to show any in-service incurrence or aggravation of an injury or disease to his hips.  Therefore, the Board finds that the evidence does not support a finding of an injury or disease to his hips actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported that he incurred any injury or disease to his hips in service or that he has experienced hip problems since active duty.  Rather, the Veteran has only indicated that he has a bilateral hip disorder as secondary to his service-connected right knee disability.

Moreover, as regards service connection on a direct basis to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  No medical professional has provided an opinion that the Veteran has a bilateral hip disorder that is related to his military service.  

In the absence of any findings of hip problems in service, and because the Veteran has not actually contended that his hip problems had an onset in service or that he has experienced hip problems since active duty, the Board finds that the onset of any post-service bilateral hip disorders did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing bilateral hip complaints until the Veteran's reporting of pain beginning in the 1970s, a decade after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral hip complaints, symptoms, or findings for a decade between the period of active service and his first reported complaint is itself evidence which tends to show that any bilateral hip disorder did not have its onset in service or for many years thereafter.  

Furthermore, as previously discussed herein, the claims folder contains no competent evidence of a bilateral hip disorder associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's bilateral hips or of continuity of pertinent symptomatology since active duty, or competent evidence of an association between a bilateral hip disorder and his active duty, service connection for a bilateral hip disorder is not warranted.  

Turning to the issue of service connection on a secondary basis, the Board notes that no medical professional has provided any opinion indicating that the Veteran has a bilateral hip disorder that is in any way secondary to his service-connected right knee disability.  Here, the November 2006 provided a negative nexus opinion supported by a rationale regarding the Veteran's left hip.  No opinion regarding the right hip was provided since the Veteran did not make any right hip complaints at that examination.  The Board acknowledges that the January 2008 VA examiner was unable to provide an opinion without resorting to mere speculation.  However, the examiner provided a thorough and well-reasoned rationale for why such an opinion could not be made.  As discussed above, the Board finds that the opinion is adequate and that a remand for a new examination is not necessary. 

The Board acknowledges the Veteran's competent contentions that he has had to alter his gait due to right knee pain.  The Board finds that this lay evidence is also credible.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1).  In other words, the Veteran is not competent to report that an altered gait resulted in a bilateral hip disorder.  In this case, there is no medical evidence that relates any current bilateral hip disorder to the Veteran's altered gait.  In particular, during the current appeal, the Veteran has simply contended that he has an altered gait, which resulted in a bilateral hip disorder.  Such contentions alone do not support a grant of service connection for a bilateral hip disorder as secondary to the Veteran's service-connected right knee disability.

In sum, there is no medical evidence of record that suggests that the Veteran has a bilateral hip disorder that is in any way proximately due to, or the result of, or was aggravated by, his service-connected right knee disability.

In reaching these conclusions, the Board acknowledges the Veteran's contentions regarding the etiology of his bilateral hip disorder.  As noted above, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 49; 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hip disorder on a direct and secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral hip disorder, on a direct basis and as secondary to the service-connected right knee disability, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a low back disorder, on a direct basis and as secondary to the service-connected degenerative joint disease of the right knee, is denied.

Entitlement to service connection for a left hip disorder, on a direct basis and as secondary to the service-connected degenerative joint disease of the right knee, is denied.

Entitlement to service connection for a right hip disorder, on a direct basis and as secondary to the service-connected degenerative joint disease of the right knee, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


